Exhibit 10.4


CONTRACT OF SALE, WHICH IN THE CITY OF MORELIA MICHOACAN, ON JUNE 30th 2011,
BETWEEN THE FIRST PARTY, COFIMICH SOCIEDAD ANONIMA DE CAPITAL VARIABLE, SOCIEDAD
FINANCIERA DE OBJETO MULTIPLE ENTIDAD NO REGULADA, REPRESENTED BY MR. CICERON
ULISES REYES AVALOS IN CHARACTER OF CHAIRMAN OF THE BOARD, WHO IS HEREINAFTER
REFERRED TO AS "THE BUYER" AND BY THE OTHER PARTY, INCA GLOBAL. INC. REPRESENTED
BY MR. DANIEL DAVID CORREA BENITES, IN CHARACTER OF  "CEO" ADMINISTRATOR, WHO IS
HEREINAFTER REFERRED TO AS "THE SELLER", TO THE TENOR OF THE FOLLOWING:


STATEMENTS
 
I. "THE SELLER" INCA GLOBAL, INC. states:
Although the company originally had another name: Accelerated Acquisition XI,
Inc., which was incorporated on May 4, 2010, and then changed its name to INCA
GLOBAL, Inc. on April 6, 2011, maintaining its RFC (Federal Tax ID): 27
-2787079.


a) That is an American corporation legally incorporated under the laws of the
State of Delaware, United States of America.
b) That it has the ability to commit in the terms of this contract.
c) That it’s Federal Taxpayers Registry is the number 27-2787079.
d) That is willing to sell to "THE BUYER", the products detailed in the purchase
order number ONE, dated June 25, 2011, which duly signed by the parties, is
added as an appendix to this contract " 1 "(one), to form an integral part
thereof.


II. "THE BUYER" states:


a) That is a company legally incorporated by public deed number 2057, volume 91,
granted before Notary Public No. 121, from Tarímbaro Michoacán, Mister  Perseo
Alejandro Martínez Ibáñez, dated November 19, 2009, and inscribed in the
Mercantile Section of the Public Registry of Property and Commerce of the State
of Michoacan in Morelia Registration Office under the Mercantile Folio number 19
147 E * 1, dated January 28, 2010.


b) That within its corporate purpose is included among others the following
activities: holding all kinds of construction contracts with movable prices,
buy, sell, purchased, build, manage, or lease civil, commercial or financial,
commercialize, operate and negotiate with land, houses, buildings, and generally
all kinds of movable and immovable property.


c) That they have the desire to purchase from "THE SELLER" the products
described in the purchase order number ONE, dated June 25, 2011, which duly
signed by the parties to this contract is added as Annex "1" (a), to form an
integral part thereof.


d) That they have a Federal Taxpayers Registry COF091119E54 number.


That said, the parties enter into this contract in accordance with the
following:


 
1

--------------------------------------------------------------------------------

 


CLAUSES
First. OBJECT OF THE CONTRACT.  "THE SELLER" sells to "THE BUYER", and they
acquire for them, the materials detailed in the purchase order number ONE, dated
June 25, 2011, which duly signed by the parties, is added as an appendix to this
contract " 1 "(one), to form part of this, which consists of kits (sets) of
materials for the construction of social housing, this is entirely from floors,
walls, slabs, electrical, plumbing, urbanization of development where the houses
will be built.


Second. DELIVERY TIME "THE SELLER".  Agrees to deliver to "THE BUYER", the
products covered by this contract in the locations listed in the order
mentioned, precisely at the time and in the same way as shown, which may not
exceed three months from the date specified in the purchase order.


Third. PRICE AND PAYMENT TRANSACTION.  The price of each kit will vary according
to the dates of purchase, the sizes of the kits and the market prices of raw
materials, but the parties set an estimated price based on current market
conditions, the timing of purchases have been set out in the order cited above:


a) For purchases made during the current year 2011 is set as the selling price
of each kit, the amount obtained by multiplying $117.09 Dollars U.S. Currency,
(ONE HUNDRED SEVENTEEN DOLLARS AND NINE CENTS, DOLLAR U.S. CURRENCY) per square
meter construction of the house is intended to build the kit, which for this
case would be an approximate average of 50 (FIFTY) square meters.


b) For purchases made during 2012, is set as the selling price of each kit, the
amount obtained by multiplying $122.94 Dollars U.S. Currency, (ONE HUNDRED
TWENTY TWO DOLLARS AND NINETY FOUR CENTS, DOLLAR U.S. CURRENCY) per square meter
construction of the house is intended to build the kit, which for this case
would be an approximate average of 50 (FIFTY) square meters.


C) For purchases made during 2013, is set as the selling price of each kit, the
amount obtained by multiplying $129.09 Dollars U.S. Currency, (ONE HUNDRED
TWENTY NINE DOLLARS AND NINE CENTS, DOLLAR U.S. CURRENCY) per square meter of
construction of the house is intended to build with this kit, which in this case
would be an approximate average of 50 (FIFTY) square meters.


The above prices may be adjusted in a significant increase in raw materials or
materials during the term of this contract, subject to proof of the increases,
just as it may change the order in larger amounts than requested, but not, in
smaller quantities and that prices are established based on kits at least 3400
minimum.


Fourth. OBLIGATIONS OF "THE SELLER".   "THE SELLER" expressly agrees to comply
with its obligations to its position in this contract or the law and
specifically the following:


a) Provide quality products and features that are specified in the purchase
order number ONE, dated June 25, 2011, which is part of this contract.


b) Deliver the products covered by this contract, in the places listed in the
order annex.


c) To deliver the products on the dates specified in the purchase order number
ONE, dated June 25, 2011, part of it.


d) To account for the quality of the products covered by this contract.
 
 
2

--------------------------------------------------------------------------------

 
 
Fifth. TERMINATION OF AGREEMENT.  The violation by any party to any of the
clauses in this contract or of the conditions listed in the order, will lead to
the other party to request the termination of right of it and demand payment of
damages, without need of judicial declaration.


Sixth. DURATION OF THE CONTRACT.  The term of this contract will be for three
years from the date of signature or fulfilled the obligations contained therein
and order in the Annex, may "THE SELLER" terminate it, without any
responsibility for it, in case of default by "THE BUYER" demanding further
payment of damages.


Seventh. MODIFICATIONS.  Any changes made to the original order or contract
shall be in writing, signed by both parties, which give "THE BUYER" to "THE
SELLER" with thirty days in advance.


Eighth. INTERPRETATION AND JURISDICTION.  For all matters concerning the
INTERPRETATION and enforcement of this contract, the parties submit to the
jurisdiction of the courts of the city of Morelia, Michoacan, which shall have
exclusive jurisdiction to hear any suit or claim arising out of this document,
giving up any privilege that may apply by reason of his domicile or for any
other reason and indicate their respective addresses to receive any kind of
notifications, even personal, to be made in case of trial, the following:
 
a) "THE BUYER", with current address: Calle 20 de Noviembre, number 36, Centro
de Morelia, Michoacán, CP 58000.


b) "THE SELLER" currently domiciled in the U.S.A and for purposes of this
contract in Mexico: Calle Adelina, number 4410, town La Gloria in the City of
Tijuana, Baja California, CP 22645.


This contract consists of three folio (pages) legal size, is signed in duplicate
in the city of Morelia Michoacán, on the thirtieth day of June, 2011, being in
the hands of each of the parties who sign it, to demonstrate compliance and be
aware of the content of clauses in the presence of two witnesses who were
involved in the act, who are Mexican adults, with legal capacity to testify and
residents of this city, who also signed and witnessed.
 
 

"THE BUYER" "THE SELLER"         /s/ CICERON ULISES REYES AVALOS /s/ DANIEL
DAVID CORREA BENITES CICERON ULISES REYES AVALOS DANIEL DAVID CORREA BENITES    
    WITNESS WITNESS     ________________________________   
_________________________________

 
PURCHASE ORDER
Date: June 25, 2011
Number: ONE
 
SUPPLIER: INCA GLOBAL, INC.
ADDRESS: Calle Adelina, number 4410, La Gloria, in the City of Tijuana, Baja
California, CP 22645.
 
 
3

--------------------------------------------------------------------------------

 
 
BUYER: COFIMICH SOCIEDAD ANOMIMA DE CAPITAL VARIABLE,  SOCIEDAD FINANCIERA DE
OBJETO MULTIPLE, ENTIDAD NO REGULADA


ADDRESS: Calle 20 de Noviembre, number 36, Center of Morelia, Michoacán, CP
58000.


PLACE OF DELIVERY: Development Cuitzillo Grande, Municipality of Tarímbaro,
Michoacán


DELIVERY DATE: The kits are delivered according to the following schedule:


 
Año
 
 
enero
 
 
febrero
 
 
marzo
 
 
abril
 
 
mayo
 
 
Junio
 
 
julio
 
 
agosto
 
 
septiembr
 
 
octubre
 
 
noviembr
 
 
diciembre
 
 
TOTAL
 
 
2011
 
 
0
 
 
0
 
 
0
 
 
0
 
 
0
 
 
0
 
 
42
 
 
56
 
 
58
 
 
63
 
 
65
 
 
64
 
 
348
 
 
2012
 
 
76
 
 
85
 
 
97
 
 
115
 
 
127
 
 
136
 
 
153
 
 
167
 
 
168
 
 
148
 
 
135
 
 
119
 
 
1,526
 
 
2013
 
 
76
 
 
85
 
 
97
 
 
115
 
 
127
 
 
136
 
 
153
 
 
167
 
 
168
 
 
148
 
 
135
 
 
119
 
 
1,526
 
 
TOTAL KITS  REQUESTED, ACCORDING TO THE CALENDAR  AND DEVELOPMENT PLANS
 
 
3,400
 

 
PAYMENT: The price of the kits will be covered within a period not exceeding
SIXTY  calendar days from the date of delivery, according to the schedule above,
and will be paid to the person authorized by the supplier or deposited in the
designee’s  bank account upon receipt or invoice you submit.


DESCRIPTION OF PRODUCTS ORDERED:
 
QUANTITY: Three Thousand Four Hundred kits (sets)
 
FEATURES: each of the kits consists of, materials necessary to build a house of
social interest, according to the architectural and engineering plans attached
to this order or purchase order, need it to develop a housing project in
Cuitzillo Grande development, municipality of Tarímbaro, Michoacán, and comply
with the objectives of an, IRREVOCABLE TRUST AGREEMENT OF ADMINISTRATION WITH
RIGHT OF REVERSAL, contained in the deed 10269, dated November 14, 2007, granted
before the Licenciado CARLOS ARMANDO MAGAÑA MARTINEZ, Notary Public number 102
of the State of Michoacán de Ocampo, of which we are in concept part TRUSTOR "B"
AND TRUSTEE "B", by virtue of assignment of rights Trustees, that on June 3 ,
2011, ratified in the Notary Public No. 97 in the city of Morelia Michoacán, the
subscribed capital corporation COFIMICH SOCIEDAD ANONIMA DE CAPITAL VARIABLE,
SOCIEDAD FINANCIERA DE OBJETO MULTIPLE ENTIDAD NO REGULADA, as assignee and the
firm INPROVIDI SA DE CV as transferor.
 
 
4

--------------------------------------------------------------------------------

 
 
PRICE: The price of each kit will vary according to the dates of purchase, the
sizes of the kits and the market prices of raw materials, but set an estimated
price based on current market conditions, and previous delivery schedule:
 
a) For purchases made during the current year 2011 is set as the purchase price
of each kit, the amount obtained by multiplying $117.09 Dollars U.S. Currency,
(ONE HUNDRED SEVENTEEN DOLLARS AND NINE CENTS, US
 
CURRENCY) per square meter of construction of the house is intended to build
this kit.
 
b) For purchases made during 2012, is set as the purchase price of each kit, the
amount obtained by multiplying $122.94 Dollars U.S. Currency, (ONE HUNDRED
TWENTY TWO DOLLARS AND NINETY FOUR CENTS, U.S.
 
CURRENCY) per square meter construction of the house is intended to build this
kit.
 
C) For purchases made during 2013, is set as the purchase price of each kit, the
amount obtained by multiplying $129.09 Dollars U.S. Currency, (ONE HUNDRED
TWENTY NINE DOLLARS AND NINE CENTS, U.S. CURRENCY) per square meter of
construction of the house is intended to build with this kit.


NOTE: For any queries regarding this order, please reference the number and date
of order.


REMARKS: This purchase order is only valid if the provider responds to it,
within a period not exceeding ten days from today, and accept the terms of the
order, expressed in writing or contract accordingly; reserve the right to cancel
the order without liability if that amount of time we do not get the expected
response.
 
 /s/ CICERON ULISES REYES AVALOS
AUTHORIZED SIGNATURE
COFIMICH SA DE CV, SOFOM E.N.R.,
REPRESENTED BY MR. CICERON ULISES REYES AVALOS
IN CHARACTER OF THE PRESIDENT OF THE BOARD OF DIRECTORS
 
Mórela Michoacán, Junio 25, 2011
 
 
5

--------------------------------------------------------------------------------

 